     Case 3:21-cv-00049 Document 6 Filed 02/05/21 Page 1 of 2 PageID #: 30




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


BRICE BRAXTON,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:21-00049

CABELL HUNTINGTON HOSPITAL;
DR. SHIMA GAVIMI; and
MEDICAL STAFF OF CABELL
HUNTINGTON HOSPITAL,
Unknown currently,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Plaintiff’s Complaint (ECF No. 2) be dismissed for lack of subject matter

jurisdiction, and this action be removed from the docket of the Court. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations. Plaintiff filed a Motion for

Voluntary Dismissal.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Plaintiff’s Complaint (ECF No. 2) be DISMISSED for

lack of subject matter jurisdiction, and this action be REMOVED from the docket of the Court,
     Case 3:21-cv-00049 Document 6 Filed 02/05/21 Page 2 of 2 PageID #: 31




consistent with the findings and recommendations. The Court further GRANTS Plaintiff’s Motion

for Voluntary Dismissal. ECF No. 5.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      February 5, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
